Title: Enclosure: [Questions Concerning the Navigation of the Several States], [15 October 1789]
From: Hamilton, Alexander
To: 


Questions concerning the navigation of the several States, and Foreign Nations to which answers are requested.



What is the usual construction of the Vessels built in your State, and in those Foreign Countries, that trade with you (particularly France Great Britain the United Netherlands, Russia Denmark, and Sweden) as it respects their capacity for carrying an[d] sailing?
What is the original cost, where they are built, including Hull, Rigging, and Apparel?
What is the quality of the materials of which they are made; and their usual duration?
What number of Voyages do they commonly perform in a year, to and from your State, either directly, or circuitously; and what is the nature of those Voyages?
By what number of Seamen, in proportion to their burthen are they commonly navigated?
VI What is the customary Pay and subsistance of the Masters and Mariners employed in them?
VII What priviledges, or emoluments do those Masters and mariners enjoy besides their pay and subsistance.

